Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group II: claims 1-14, in the “Response to Election / Restriction Filed - 07/19/2022”, withdrawal of non-elected claims 15-23 are acknowledged. This office action considers claims 1-23, in “Claims - 07/19/2022”, pending for prosecution, of which claims 15-23 are withdrawn.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smeys et al. (20100213603 A1 – hereinafter Smeys).
Regarding Claim 1, Smeys teaches a die assembly (see the entire document; annotated Fig. 4D; specifically, [0059]-[0060], and as cited below), comprising:

    PNG
    media_image1.png
    262
    461
    media_image1.png
    Greyscale

Smeys – annotated Fig. 4D
a die (114a; annotated Fig. 4D; [0059] – “a die 114a”); 
one or more die pads (122 L – [0060] – “interconnect layers 122”) on a first surface of the die (top surface of 114a); and 
a die attach film (106f – [0049] – “epoxy layer 106f”. Note: Applicant’s specification indicates die attach can be epoxy – [0043]) on the die (114a), wherein the die attach film (106f) includes one or more openings that expose the one or more die pads (122 L is exposed from 106f) and that extend to one or more edges of the die (106f extends to left/right edges of 114a).
Regarding Claim 2, Smeys teaches the die assembly of claim 1, further comprising one or more die pads attached (470 – [0059] - “470 are made from a thermally conductive material, such as copper” – since 470 is formed of conductive material such as copper, it has been interpreted as a pad) to a second surface of the die (bottom surface of 114a).
Regarding Claim 3, Smeys teaches the die assembly of claim 1, wherein the one or more openings include one or more channels that contain an underfill material ([0051] – “For example, top epoxy layer 106f may be patterned and developed using the techniques described above to expose portions of electrical interconnect layer 122b. Any suitable metal, such as copper, may be electroplated into the holes on epoxy layer 106f to form conductive vias and external contact pads 120”).
Regarding Claim 4, Smeys teaches the die assembly of claim I, wherein the one or more openings include one or more channels that contain an underfill material that is different from the die attach film material (122 is formed of copper ([0051]) and 106f is formed of epoxy ([0049]) – therefore different).
Regarding Claim 6, Smeys teaches the die assembly of claim 1, wherein the die assembly is on a first package substrate (102 - [0022] – “a multi-tiered package 100 includes a substrate 102”) and the one or more die pads (122 L) are connected to an individual die (114a), a first die and a second die, a second package substrate or an interposer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smeys in view of Gonzalez et al. (US 20120161316 A1 – hereinafter Gonzalez).
Regarding Claim 5, Smeys teaches claim 1 from which claim 5 depends.
But, Smeys does not expressly further disclose wherein the one or more die pads are through silicon via (TSV) backside die pads.
	However, in a related art, Gonzalez teaches wherein the one or more die pads are through silicon via (TSV) backside die pads (Gonzalez – Fig. 1 – 120 – [0030] – “The bond pads are included on the backside 118 of TSV die 114 and in alignment with the one or more through-silicon vias 120”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the one or more die pads are through silicon via (TSV) backside die pads taught by Gonzalez into Smeys.
An ordinary artisan would have been motivated to integrate Gonzalez structure into Smeys structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an integrated circuit that is used to perform various functions implemented in modern devices like mobile devices to route signals to the backside of a die. 
Regarding Claim 7, Smeys teaches claim 1 from which claim 7 depends.
But, Smeys does not expressly further disclose wherein the die assembly is surrounded by mold.
However, in a related art, Gonzalez teaches wherein the die assembly is surrounded by mold (Gonzalez – Fig. 1 – {130, 124} surrounds die 102. [0027] – “a die-bonding film 130”; [0037] – “an encapsulation layer 124”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the die assembly is surrounded by mold taught by Gonzalez into Smeys.
An ordinary artisan would have been motivated to integrate Gonzalez structure into Smeys structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an integrated circuit that is used to perform various functions implemented in modern devices like mobile devices to protect the die from damage as is well known. 

Claims 8-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20060273455 A1 – hereinafter Williams) in view of Smeys.
	Regarding Claim 8, Williams teaches a system (see the entire document; Fig. 8; specifically, [0042], and as cited below), comprising:
one or more storage (Permanent Memory 76; Fig. 8; [0042]) components; and 
one or more integrated circuit die including a die assembly (Bus Bridge 72, Processor 62, Voltage Regulator 68).
But, Williams as applied above does not expressly disclose the details of:
a die in a die mount space; one or more die pads attached to a first surface of the die; and a die attach film on the die, wherein the die attach film includes one or more openings that expose the one or more die pads and that extend to one or more edges of the die.
However, in a related art, Smeys teaches:

    PNG
    media_image1.png
    262
    461
    media_image1.png
    Greyscale

Smeys – annotated Fig. 4D
a die (114a; annotated Fig. 4D; [0059] – “a die 114a”) in a die mount space (102); 
one or more die pads  (122 L – [0060] – “interconnect layers 122”) attached to a first surface of the die (top surface of 114a); and 
a die attach film  (106f – [0049] – “epoxy layer 106f”) on the die (114a), wherein the die attach film includes one or more openings that expose the one or more die pads (122 L is exposed from 106f) and that extend to one or more edges of the die (106f extends to left/right edges of 114a)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a die in a die mount space; one or more die pads attached to a first surface of the die; and a die attach film on the die, wherein the die attach film includes one or more openings that expose the one or more die pads and that extend to one or more edges of the die taught by Smeys into Williams.
An ordinary artisan would have been motivated to integrate Smeys structure into Williams structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an integrated circuit that is used to perform various functions implemented in modern devices like mobile devices as is well known. 
Regarding Claim 9, the combination of Williams and Smeys teaches claim 8 from which claim 9 depends.
But, the combination does not expressly further disclose one or more die pads attached to a second surface of the die.
However, Smeys teaches one or more die pads (470 – [0059] - “470 are made from a thermally conductive material, such as copper” – since 470 is formed of conductive material such as copper, it has been interpreted as a pad) attached to a second surface of the die (bottom surface of 114a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein one or more die pads attached to a second surface of the die taught by Smeys into Williams.
An ordinary artisan would have been motivated to integrate Smeys structure into Williams structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an integrated circuit that is used to perform various functions implemented in modern devices like mobile devices as is well known. 
Regarding Claim 10, the combination of Williams and Smeys teaches claim 8 from which claim 10 depends.
But, the combination does not expressly further disclose wherein the one or more openings include one or more channels that contain an underfill material.
However, Smeys teaches wherein the one or more openings include one or more channels that contain an underfill material ([0051] – “For example, top epoxy layer 106f may be patterned and developed using the techniques described above to expose portions of electrical interconnect layer 122b. Any suitable metal, such as copper, may be electroplated into the holes on epoxy layer 106f to form conductive vias and external contact pads 120”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the one or more openings include one or more channels that contain an underfill material taught by Smeys into Williams.
An ordinary artisan would have been motivated to integrate Smeys structure into Williams structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an integrated circuit that is used to perform various functions implemented in modern devices like mobile devices as is well known. 
Regarding Claim 11, the combination of Williams and Smeys teaches claim 8 from which claim 11 depends.
But, the combination does not expressly further disclose wherein the one or more openings include one or more channels that contain an underfill material that is different from the die attach film material.
However, Smeys teaches wherein the one or more openings include one or more channels that contain an underfill material that is different from the die attach film material  (122 is formed of copper ([0051]) and 106f is formed of epoxy ([0049]) – therefore different).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the one or more openings include one or more channels that contain an underfill material that is different from the die attach film material taught by Smeys into Williams.
An ordinary artisan would have been motivated to integrate Smeys structure into Williams structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an integrated circuit that is used to perform various functions implemented in modern devices like mobile devices as is well known. 
Regarding Claim 13, the combination of Williams and Smeys teaches claim 8 from which claim 13 depends.
But, the combination does not expressly further disclose wherein the die assembly is on a first package substrate and the one or more die pads are connected to an individual die, a first die and a second die, a second package substrate or an interposer.
However, Smeys teaches wherein the die assembly is on a first package substrate (102 - [0022] – “a multi-tiered package 100 includes a substrate 102”) and the one or more die pads (122 L) are connected to an individual die (114a), a first die and a second die, a second package substrate or an interposer.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the die assembly is on a first package substrate and the one or more die pads are connected to an individual die, a first die and a second die, a second package substrate or an interposer taught by Smeys into Williams.
An ordinary artisan would have been motivated to integrate Smeys structure into Williams structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an integrated circuit that is used to perform various functions implemented in modern devices like mobile devices as is well known. 

Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Smeys and in further view of Gonzalez.
Regarding Claim 12, the combination of Williams and Smeys teaches claim 8 from which claim 12 depends.
But, Smeys does not expressly further disclose wherein the one or more die pads are through silicon via (TSV) backside die pads.
	However, in a related art, Gonzalez teaches wherein the one or more die pads are through silicon via (TSV) backside die pads (Gonzalez – Fig. 1 – 120 – [0030] – “The bond pads are included on the backside 118 of TSV die 114 and in alignment with the one or more through-silicon vias 120”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the one or more die pads are through silicon via (TSV) backside die pads taught by Gonzalez into the combination of Williams and Smeys.
An ordinary artisan would have been motivated to integrate Gonzalez structure into the combination of Williams and Smeys structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an integrated circuit that is used to perform various functions implemented in modern devices like mobile devices to route signals to the backside of a die. 
Regarding Claim 14, the combination of Williams and Smeys teaches claim 8 from which claim 14 depends.
But, the combination does not expressly disclose wherein the die assembly is surrounded by mold.
However, in a related art, Gonzalez teaches wherein the die assembly is surrounded by mold (Gonzalez – Fig. 1 – {130, 124} surrounds die 102. [0027] – “a die-bonding film 130”; [0037] – “an encapsulation layer 124”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the die assembly is surrounded by mold taught by Gonzalez into combination of Williams and Smeys.
An ordinary artisan would have been motivated to integrate Gonzalez structure into combination of Williams and Smeys structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an integrated circuit that is used to perform various functions implemented in modern devices like mobile devices to protect the die from damage as is well known. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898